 

 

Case 7:19-mj-02504 Document 1 Filed on 10/15/19 in TXSD_ Page 1 of 2

 

 

 

AO 91 (Rev. 08/09) Criminal Complaint United States District Court
~~ FILED
UNITED STATES DISTRICT COURT, ,,
for the J 2019
Southern District of Texas David J. Bradley, Clerk:
_— med. . . sna we cua
United States of America )
v. - 2d04-M
Ociel Ambrosio RAMIREZ-Ramirez )  CaseNo. My \A |
YOB: 1997 COC: Mexico
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of October 13, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18U.S.C. § 554 Whoever fraudulently or knowingly exports or sends from the United States, or

attempts to export or send from the United States, any merchandise, article, or
object contrary to any law or regulation of the United States, or receives,
conceals, buys, sells, or in any manner facilitates the transportation,
concealment, or sale of such merchandise, article or object, prior to exportation,
knowing the same to be intended for exportation contrary to any law or
regulation of the United States, To Wit; 1,057 AK-47 magazines.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.

- ( a Complainant's signature
Approved ky Aus S-DiPIATZA wlisha 7:55am
. Evan Mason, HSI Special Agent

Ms Pann Printed name and title

Sworn to before me and signed in my presence.

Date: 10/15/2019

LZ: A ( 5s signature
City and state: McAllen, Texas Magistrate J. Scott Hacker

Printed name and title

 
 

Case 7:19-mj-02504 Document 1 Filed on 10/15/19 in TXSD Page 2 of 2

ATTACHMENT A

On October 13, 2019, a United States Customs and Border Protection Officer (CBPO) was
conducting outbound inspections as part of his duties at the Hidalgo, Texas Port of Entry (POE).

The CBPO, while assigned to the outbound inspection lanes, encountered a vehicle being driven
by Ociel Ambrosio RAMIREZ-Ramirez (RAMIREZ).

Upon encountering RAMIREZ, RAMIREZ gave a negative declaration for weapons,
ammunition, and cash in excess of $10,000.00 USD. A CBPO then referred RAMIREZ to the
secondary inspection area for further inspection. Once in the secondary inspection area, a CBPO
opened one of the many boxes in the back of the vehicle and noticed it contained numerous AK-
47 magazines.

RAMIREZ was detained and Homeland Security Investigations (HSI) Special Agent (SA) Evan
Mason was advised of the situation and responded to the Hidalgo POE to interview RAMIREZ.
RAMIREZ was read his Miranda rights in the Spanish language as witnessed by a CBPO.
RAMIREZ stated that he understood his rights, both verbally and in writing, and was willing to
make a statement without an attorney present.

RAMIREZ stated he believed he was transporting something illegal from the United States to
Mexico but did not know what specifically he was transporting or how much.

RAMIREZ stated that he was going to be paid approximately $700.00 USD to transport the
unknown illegal commodity, later determined to be rifle and pistol magazines, into Mexico from
the United States.

RAMIREZ stated that, following successfully smuggling the magazines into Mexico, he was to
turn over his vehicle to another individual, who would then take control of the magazines.

According to the U.S. Department of State, Office of Defense Trade Controls Compliance
(DTCC), rifle magazines are determined to be a defense article described on the United States
Munitions List (USML) and regulated for export pursuant to the Arms Export Control Act (22
U.S.C. 2778). The Ak-47 magazines are covered under the USML. Pursuant to 22 U.S.C. 2778,
it is illegal to export these magazines without a license. .
